Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

 Response to Amendment
With regard to the outstanding 35 USC 102 rejection, the Applicant argues that the applied reference Lin US 2007/0149900 has a rounded/ball shaped tip and thus cannot be interpreted to meet the limitation “a polished front surface… for passing additional coherent therapy light to the skin.”
The Applicant’s arguments are persuasive, the rejection is withdrawn.

Allowable Subject Matter
Claims 1-2, 4 and 6-10 are allowed. (Renumbered as claims 1-8.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art references alone and in combination fail to teach or suggest the apparatus that is attachable to the front of a low level laser therapy device as recited in independent claims 1 or 7.
Pearl et al. US 6,497,719 teaches a hand held laser device having an apparatus that is attachable to a comb, and having a plurality of pins/teeth for emitting laser light through the exit of the teeth. However, Pearl does not teach the device having a polished front surface for passing additional coherent therapy light. Pearl et al. US 8,771,327 and US 9,561,386 are similar and teach each teeth having therein a emitting diode for emitting coherent and/or non-coherent light, but also fails to teach a polished front surface, and/or polycarbonate or poly(methyl methacrylate).
Bousfield et al. US 7,194,316 discloses a handheld head treatment device having an apparatus (Fig.8: 28) attachable to the front of a comb, having a plurality of teeth adapted to encase an optical fiber for emitting laser light (shown in Fig. 10). However, Bousfield does not teach a polished front surface, and/or polycarbonate or poly(methyl methacrylate)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
January 3, 2022